Citation Nr: 1209771	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  10-27 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for cholesteatoma left mastoid.

3.  Entitlement to service connection for a skin condition, to include as a result of herbicide exposure.  

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a heart condition, claimed as chest pains.

6.  Entitlement to service connection for a sinus condition.

7.  Entitlement to service connection for a right hand condition.

8.  Entitlement to service connection for a left foot condition.

9.  Entitlement to service connection for residuals of a right foot fracture.

10.  Entitlement to service connection for a rash of the groin area.  

11.  Entitlement to service connection for a bilateral arm condition.  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, L.H. and E.F.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971, with service in Vietnam from April 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In December 2011, a videoconference hearing was held before the undersigned Veterans Law Judge.  

The issues of entitlement to service connection for PTSD, cholesteatoma left mastoid, skin condition, headaches, heart condition, sinus condition, right hand condition, left foot condition, residuals of a right foot fracture, and groin rash are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

At the December 2011 hearing, the Veteran withdrew his appeal on the issue of entitlement to service connection for a bilateral arm condition separate from a skin condition.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal concerning a claim of entitlement to service connection for a bilateral arm condition, separate from a skin condition, are met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by an appellant or his representative in writing, or on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), (b).  The appellant withdrew the appeal regarding his claim of entitlement to service connection for a bilateral arm condition separate from a skin condition at the December 2011 hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as concerns this issue.  Accordingly, the Board no longer has jurisdiction to review this issue and it is dismissed.  

ORDER

The appeal of the issue of entitlement to service connection for a bilateral arm condition, separate from a skin condition, is dismissed.  


REMAND

The Veteran contends that he is entitled to service connection for multiple disabilities.  Testimony provided at the hearing indicates that the Veteran has received treatment at the VA Medical Center in Salem, Virginia, since approximately 2009.  On review, the claims file does not contain any VA treatment records.  Pursuant to the duty to assist, these records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2011).  

PTSD

This issue is deferred pending the receipt of VA treatment records.  

Left mastoid cholesteatoma, sinus condition, and headaches

Service treatment records show that the Veteran was seen in September 1970 with complaints of headaches and dizziness after he fell down some steps.  Skull x-rays were obtained and showed no evidence of fracture.  There was a lucent defect on the left mastoid area seen on the Town's view.  It was not appreciated on the other views.  The physician noted that this may represent a cholesteatoma and if there was a clinical suggestion of same, mastoid series might be requested.  Further follow-up related to this finding is not shown.  In October 1970, the Veteran was seen and treated for complaints of sinus congestion and head cold symptoms.  No abnormalities were noted on separation examination in July 1971.  

At the hearing, L.H. suggested a relationship between the claimed disabilities - that they were "all kind of tied in together."  She also testified that the Veteran reported he still has problems with his sinuses and he continues to take aspirin for his headaches and sinus condition.  

On review, the Veteran was treated for sinus and headache complaints during service and x-rays noted a possible cholesteatoma.  The Veteran is competent to report continued symptoms.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).
Under the circumstances of this case, the Board finds that the requirements for a VA examination are met.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Heart condition, claimed as chest pains

On examination for enlistment in April 1968, the Veteran reported that he was treated for rheumatic fever at age 7.  The Veteran's heart was reported as normal on clinical evaluation.  Chest x-ray was also normal.  In September 1970, he was seen with complaints of chest pains.  Observation was recommended for a couple of days.  No further treatment was shown and on examination for separation in July 1971, the Veteran's heart was again described as normal.  

At the hearing, L.H. testified that the Veteran is currently on medication for elevated cholesterol and is also on an aspirin regimen.  She noted that the Veteran already experienced 4 episodes of chest pain this year and was requesting an examination for the correct diagnosis of his heart condition. 

On review, there is no evidence of a chronic heart condition during service or for many years following.  The Board observes, however, that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases now includes ischemic heart disease.  The term "ischemic heart disease" includes, but is not limited to acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e) (2011).  The term does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id. at note (3).  

Service personnel records show that the Veteran served in Vietnam during the applicable time period and herbicide exposure is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

Under the circumstances of this case, an examination is needed.  38 C.F.R. § 3.159(c)(4); McLendon.

Skin condition, to include groin rash

Service treatment records show that in October 1969, the Veteran was treated for a fungus infection (ringworms) in the groin area.  In November 1969, he was seen for complaints of rash on his arm for one week.  The Veteran's skin was reported as normal on the July 1971 separation examination.  

At the hearing, L.H. suggested the rashes were as least as likely as not related to herbicide exposure during the Veteran's Vietnam service.  She also noted that the Veteran complains of blisters that he gets on his arms and groin area, more during the summer months.  She requested that the Veteran be provided an examination for chloracne.

The Board acknowledges that chloracne or other acneform disease consistent with chlorance is listed as a disease associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Pursuant to regulation, however, chloracne or other acneform disease consistent with chloracne, must have become manifest to a compensable degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military service.  See 38 C.F.R. § 3.307(a)(6)(ii).  Notwithstanding, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

On review, the nature and etiology of the Veteran's current skin rash complaints are unclear and under the circumstances of this case, a VA examination is warranted.  See 38 C.F.R. § 3.159(c)(4); McLendon.  

Right hand condition

Service treatment records show that in April 1971, the Veteran caught his right hand between 2 steel plates, which weighed approximately 150 pounds each.  The hand was cleaned and wrapped with an ace bandage.  X-rays did not show any fracture.  On examination for separation in July 1971, the Veteran's upper extremities were described as normal.  

At the hearing, L.H. testified that the Veteran reports pain in his hand when the weather is cold and damp and the hand has an arthritis type deformity.  The Veteran takes aspirin for this and was requesting an examination.  

Considering the injury in service as well as the reported complaints, the Board finds that an examination is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon.

Left foot condition and residuals of a right foot fracture

The April 1968 enlistment examination noted a healing fracture of the right foot.  The Veteran was physically disqualified but re-evaluation was felt justified and in July 1968, the fracture was reported as healed and the Veteran was determined as fit for duty.  In October 1968, the Veteran complained of soreness in the left foot from stress.  On separation examination in July 1971, the lower extremities were reported as normal on clinical evaluation.  

At the hearing, L.H. testified that the Veteran reports he is still experiencing pain in his feet and contends that it was aggravated by all the walking and exercising they were required to do as part of military service.  He reported that he takes aspirin for the pain and he was requesting an examination.  

On review, service treatment records document a pre-existing right foot fracture.  The Veteran argues this disability was aggravated due to his service.  He was also treated for left foot soreness in service and essentially contends that he has had continuity of symptoms in both feet.  Under the circumstances of this case, an examination is warranted.  See 38 C.F.R. § 3.159(c)(4); McLendon.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request treatment records from the VA Medical Center in Salem, Virginia, to include any associated outpatient clinics, for the period from January 2009 to the present.  All records obtained should be associated with the claims folder.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

2.  Thereafter, the RO/AMC should schedule the Veteran for appropriate VA examination(s) to determine the nature and etiology of claimed left cholesteatoma, sinus condition, and headaches.  All indicated tests must be accomplished.  The claims folder and a copy of this remand must be available for review.

The examiner is requested to opine whether it is at least as likely as not that any currently diagnosed left mastoid cholesteatoma, sinus, or headache disabilities are related to active military service, to include the complaints and findings noted in the service treatment records.  In making this determination, the examiner is requested to discuss whether there is any relationship between the claimed conditions.  

The examiner must provide a complete rationale for any opinion offered.  If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  

3.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any heart condition, claimed as chest pain.  All indicated tests must be accomplished.  The claims folder and a copy of this remand must be available for review.

The examiner is requested to specifically state whether the Veteran has ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  

If the Veteran is diagnosed with a heart condition other than ischemic heart disease, the examiner is requested to opine whether it is at least as likely as not that such disability is related to active military service or events therein.  

The examiner must provide a complete rationale for any opinion offered.  If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  

4.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of claimed rashes.  All indicated tests must be accomplished.  The claims folder and a copy of this remand must be available for review.

The examiner is requested to state whether the Veteran has chloracne or other acneform disease consistent with chloracne.  If the Veteran is diagnosed with a skin condition other than chloracne, the examiner is requested to opine whether it is at least as likely as not that such disability is related to active military service or events therein, to include herbicide exposure.  

The examiner must provide a complete rationale for any opinion offered.  If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  

5.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any right hand condition.  All indicated tests must be accomplished.  The claims folder and a copy of this remand must be available for review.

If the Veteran is diagnosed with a right hand disability, the examiner is requested to opine whether it is at least as likely as not that such disability is related to active military service or events therein, to include the April 1971 injury.

The examiner must provide a complete rationale for any opinion offered.  If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  

6.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any right or left foot disability.  All indicated tests must be accomplished.  The claims folder and a copy of this remand must be available for review.

The examiner is requested to identify any current residuals of right foot fracture and to opine whether it is at least as likely as not that the pre-existing right foot fracture was permanently worsened (aggravated) beyond its natural progression during service.  If the Veteran is diagnosed with a right foot disability unrelated to the right foot fracture, the examiner should opine whether such disability is at least as likely as not related to active military service or events therein, to include the reported physical activity.  
If the Veteran is diagnosed with a left foot disability, the examiner is requested to opine whether such disability is at least as likely as not related to active military service or events therein, to include the reported physical activity.  

The examiner must provide a complete rationale for any opinion offered.  If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  

7.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

8.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the AMC/RO must return the report to the examiner for completion. 

9.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC should readjudicate the appeal issues.  All applicable, laws, regulations, and theories of entitlement should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


